Exhibit 10.2

 

GE BUSINESS FINANCIAL SERVICES INC.

Life Science Finance

2 Bethesda Metro Center, Suite 600

Bethesda, MD 20814

 

December 20, 2010

 

Poniard Pharmaceuticals, Inc.
750 Battery Street, Suite 330
San Francisco, CA 94111

 

Re:          Payoff Letter

 

Ladies and Gentlemen:

 

Reference is made to (i) the Amended and Restated Loan and Security Agreement,
dated as of September 2, 2008 (as amended, restated, supplemented or otherwise
modified to date, the “Loan Agreement”; all undefined capitalized terms used
herein but not defined herein shall have the meanings given to such terms in the
Loan Agreement), among PONIARD PHARMACEUTICALS, INC., a Washington corporation
(the “Borrower”), GE Business Financial Services Inc. (“GEBFS”) and SILICON
VALLEY BANK (“SVB”) (GEBFS and SVB each individually a “Lender”, and
collectively the “Lenders”), and GE BUSINESS FINANCIAL SERVICES INC. in its
capacity as agent for the Lenders (in such capacity, the “Agent”), and (ii) the
other Loan Documents and all guaranties (including that certain Guaranty
Agreement and Security Agreement dated September 2, 2008 from NEORX
MANUFACTURING GROUP, INC. (the “Guarantor”) in favor of Agent and Lenders),
security agreements, mortgages, pledge agreements, account control agreements,
notes and other documents and instruments relating thereto (together with the
Loan Agreement, collectively, the “Credit Documents”).  Agent and Lenders
understand that on the Payoff Effective Time (as defined below), Borrower will
repay in full all obligations and liabilities of Borrower to Agent and Lenders
under or in respect of the Credit Documents, including, without limitation,
principal, interest, fees, and premiums (the “Obligations”).    Notwithstanding
any provision in this letter agreement (this “Agreement”) to the contrary,
(a) that certain Warrant to Purchase Common Stock (87,209 shares of common
stock) issued by Borrower to VFS Financing Inc. issued on September 2, 2008,
(b) that certain Warrant to Purchase Common Stock (109,960 shares of common
stock) issued by Borrower to VFS Financing Inc. issued on September 2, 2008, 
and (c) any other warrants to purchase any equity interests of Borrower issued
by Borrower to Agent, any Lender or any of their affiliates and outstanding on
the date hereof (each of the foregoing, a “Warrant” and, collectively, the
“Warrants”) and any documents relating to any Warrant or equity interests
governed or to be governed by the Warrants (including, but not limited to, any
investor rights agreements, voting agreements and shareholder agreements) or any
other rights to acquire an equity position in Borrower (the “Warrant Documents”)
shall be excluded from the definition of “Credit Documents” and each of the
Warrants and Warrant Documents shall expressly survive the payoff of the Payoff
Amount (as defined below) and shall not be affected by this Agreement.

 

Upon GEBFS’s receipt and Blank Rome LLP’s receipt (with respect to Legal Fees)
(a) a federal funds wire transfer in the amount of $12,352,662.81, subject to
per diem adjustment as set forth on Schedule A attached hereto (as so adjusted,
the “Payoff Amount”), which amount represents all Obligations as more fully
described on Schedule A attached hereto, and (b) a fully executed counterpart of
this letter agreement (“Agreement”) signed by Borrower, Guarantor and Lenders
(the time at which all of the conditions in the foregoing clauses (a) and
(b) shall first be satisfied is herein referred to as the “Payoff Effective
Time”), Agent and Lenders agree and acknowledge that: (i) all outstanding
Obligations

 

--------------------------------------------------------------------------------


 

shall be paid and satisfied in full and discharged, terminated and released,
other than those obligations therein that expressly survive termination,
(ii) all security interests and other liens granted to or held by Agent in any
assets and properties of Borrower and Guarantor as security for the Obligations
(the “Collateral”) shall be satisfied, released and discharged, without
recourse, representation, warranty or other assurance of any kind, (iii) the
Credit Documents shall terminate and be of no further force or effect other than
those provisions therein that expressly survive termination and (iv) Borrower
and Guarantor shall be automatically authorized to file the UCC termination
statements attached hereto as Exhibit A evidencing the release of Agent’s
security interests and other liens in the Collateral.

 

Further, after the Payoff Effective Time, Agent agrees to take all reasonable
additional steps reasonably requested by Borrower as may be necessary to release
its security interests in the Collateral.  Borrower agrees to pay Agent for all
costs and expenses incurred by Agent in connection with the matters referred to
in the previous sentence, and acknowledges that Agent’s execution of and/or
delivery of any documents releasing any security interest or claim in any
property of Borrower and/or Guarantor as set forth herein is made without
recourse, representation, warranty or other assurance of any kind by Agent or
Lenders as to Agent’s rights in any collateral security for amounts owing under
the Credit Documents, the condition or value of any Collateral, or any other
matter.  Borrower hereby confirms that the commitments, if any, of Agent and
Lenders to make any advances and any other extensions of credit under the Credit
Documents are terminated as of the date of this Agreement, and, as of the date
of this Agreement, neither Agent nor Lenders shall have any further obligation,
if any, to make any advances or any other extensions of credit to Borrower.
Notwithstanding anything to the contrary contained herein or in any of such
releases or other documents, the obligations and liabilities of Borrower to
Agent and Lenders under or in respect of the Credit Documents insofar as such
obligations and liabilities survive termination of the Credit Documents shall
continue in full force and effect in accordance with their terms.

 

The Payoff Amount referred to above should be sent by federal funds wire
transfer to:

 

To GEBFS (with $6,173,770.44 sent to SVB by GEBFS):

 

$12,347,662.81

[Wiring Instructions]

 

 

 

 

To Blank Rome LLP for Legal Fees :

 

 

 

 

$5,000.00

[Wiring Instructions]

 

 

If the Payoff Amount is not received by Agent on or before 3:00 p.m. (New York
City time) on December 20, 2010, then this Agreement shall terminate and be of
no further force or effect.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, if at any time on or after the
Payoff Effective Time, all or any portion of the Payoff Amount paid to Agent or
Lenders is voided or rescinded or must otherwise be returned by Agent or either
Lender upon Borrower’s insolvency, bankruptcy, reorganization or otherwise, all
as though such payment had not been made, the obligation to pay such amount so
voided, rescinded or returned, and the liens securing such amount, shall be
reinstated.

 

In addition, effective upon the Payoff Effective Time, Borrower and Guarantor
each release the Agent, Lenders and their affiliates and subsidiaries and their
respective officers, directors, employees, shareholders, agents, attorneys and
representatives as well as their respective successors and assigns from any and
all claims, obligations, rights, causes of action, and liabilities, of whatever
kind or nature, whether known or unknown, whether foreseen or unforeseen,
arising on or before the date hereof, which Borrower and/or Guarantor ever had,
now have or hereafter can, shall or may have for, upon or by reason of any
matter, cause or thing whatsoever, which are based upon, arise under or are
related to the Credit Documents (the “Released Matters”).  Without limiting the
generality of the foregoing, Borrower and Guarantor each hereby waive the
provisions of any statute or doctrine to the effect that a general release does
not extend to claims which a releasing party does not know or suspect to exist
in its favor at the time of executing the release, which if known by such
releasing party would have materially affected the releasing party’s settlement
with the party being released. Borrower and Guarantor acknowledge that the
agreements in this paragraph are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released
Matters.  Borrower and Guarantor acknowledge that the release contained herein
constitutes a material inducement to Agent and Lenders to enter into this
Agreement and that Agent and Lenders would not have done so but for Agent’s and
Lenders’ expectation that such release is valid and enforceable in all events.

 

The Payoff Amount has been calculated assuming that the proceeds of all checks
or similar instruments for the payment of money (collectively, “Checks”) that
have been received by Agent and credited to Borrower’s account with Agent are
good collected funds.  In consideration of Agent’s release of the liens and
security interests in and to any Collateral, Borrower and Guarantor jointly and
severally agree to reimburse Agent and Lenders for all losses and liabilities
that Agent and/or either Lender may incur at any time as a result of any
nonpayment, claim, refund, or chargeback of any Check together with any expenses
or other charges incident thereto.  Further, Borrower and Guarantor jointly and
severally agree to reimburse Agent and Lenders for all losses and liabilities
that Agent and/or either Lender may incur in connection with any deposit account
control agreement, securities account control agreement or similar agreement
entered into in connection with the Credit Documents.  The amount of any such
losses or liabilities reimbursed hereunder shall be paid to Agent or such
Lender, as applicable, promptly by Borrower and Guarantor upon demand therefor,
and the amount of such demand shall be conclusive upon Borrower and Guarantor in
the absence of manifest error.

 

This Agreement shall be governed by the internal laws of the State of New York. 
EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY.  No
party may assign its rights, duties or obligations under this Agreement without
the prior written consent of the other parties. No rights are intended to be
created under this Agreement for the benefit of any Person not a party hereto.
This Agreement may not be modified or waived except with the written consent of
the parties hereto. This Agreement may be executed in any number of separate
counterparts, each of which shall, collectively and separately, constitute one
agreement.  Delivery of an executed counterpart of this Agreement by facsimile
or electronic transmission shall be equally as effective as delivery of an
original executed counterpart.  The undersigned parties have signed below to
indicate their consent to be bound by the terms and conditions of this
Agreement.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

If you need additional information, please do not hesitate to contact us.

 

 

Very truly yours,

 

 

 

GE BUSINESS FINANCIAL SERVICES INC., as Agent and a Lender

 

 

 

 

 

By:

/s/ Peter Gibson

 

 

Name: Peter Gibson

 

 

Title: Duly Authorized Signatory

 

ACCEPTED AND AGREED
AS OF THIS 20th DAY OF
DECEMBER, 2010

 

PONIARD PHARMACEUTICALS, INC.,

as Borrower

 

By:

/s/ Ronald A. Martell

 

Name: Ronald A. Martell

Title: Chief Executive Officer

 

NEORX MANUFACTURING GROUP, INC.,

as Guarantor

 

By:

/s/ Ronald A. Martell

 

Name: Ronald A. Martell

Title: Chief Executive Officer and President

 

SILICON VALLEY BANK,

as a Lender

 

By:

/s/ James Taylor

 

Name: James Taylor

Title: Relationship Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PAYOFF AMOUNT

 

Aggregate outstanding principal balance

 

$

9,857,139.00

 

Accrued but unpaid interest

 

$

40,578.56

 

Remaining interest due to be paid in future

 

$

479,823.35

 

Final Payment

 

$

1,970,000.00

 

Legal fees of Blank Rome LLP

 

$

5,000.00

 

Other expenses

 

$

121.90

 

TOTAL

 

$

12,352,662.81

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[UCC TERMINATION STATEMENTS]

 

2

--------------------------------------------------------------------------------